Citation Nr: 0417585	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  97-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an original evaluation in excess of 40 
percent for a low back disorder, classified as low back 
strain with spinal stenosis, spondylosis, and scoliosis.

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected low back disorder for the period on and 
subsequent to April 1, 1999, to include restoration of a 40 
percent evaluation for said disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from December 1962 to June 
1982.  He apparently had a prior period of active duty for 
training (ACDUTRA) during April-October 1960, August 1961, 
and June-July 1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from February 1996 and June 1998 
rating decisions by the Roanoke, Virginia, Regional Office 
(RO), which, in effect, granted service connection and 
assigned an initial 10 percent, and later a 40 percent 
evaluation for a low back disorder, classified as low back 
strain with spinal stenosis, spondylosis, and scoliosis, 
effective August 1, 1995.  By a subsequent January 1999 
rating decision, the RO reduced that evaluation for the 
service-connected low back disorder from 40 percent to 10 
percent, effective April 1, 1999 (appellant had been issued a 
November 1998 notice of proposed rating reduction, which 
informed him as the basis for that proposed rating reduction 
that the June 1998 rating's assignment of a 40 percent 
evaluation was clearly and unmistakably erroneous, citing 38 
C.F.R. § 3.105(a)).

Appellant subsequently appealed a February 2000 rating 
decision, which determined that said low back rating 
reduction decision was not clearly and unmistakably 
erroneous.  However, it appears that the RO considered the 
earlier November 1998 notice of proposed rating reduction as 
a "final" rating decision that was not timely appealed.  
Since under 38 C.F.R. § 3.105(a), clear and unmistakable 
error is applicable where a rating decision is final and 
appellant timely appealed said January 1999 rating reduction 
decision, that January 1999 rating decision is not a 
"final" decision subject to clear and unmistakable error.  
Rather, the issue is whether said January 1999 rating 
reduction was proper and, if not, whether the 40 percent 
evaluation for said low back disorder should be restored.  
Consequently, the Board in its August 2001 remand 
recharacterized that appellate issue as entitlement to an 
evaluation in excess of 10 percent for a service-connected 
low back disorder for the period on and subsequent to April 
1, 1999, to include restoration of a 40 percent evaluation 
for said disorder.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board in its August 2001 
remand reframed the appellate issues as including entitlement 
to an original rating in excess of 40 percent for a low back 
disorder, classified as low back strain with spinal stenosis, 
spondylosis, and scoliosis, for the period from August 1, 
1995 through March 31, 1999.  Since the Board in the decision 
herein has granted restoration of a 40 percent evaluation for 
a service-connected low back disorder, the remaining 
appellate issue is reframed as entitlement to an original 
rating in excess of 40 percent for a low back disorder, 
classified as low back strain with spinal stenosis, 
spondylosis, and scoliosis, which will be addressed in the 
REMAND section below.  


FINDINGS OF FACT

1.  A February 1996 rating decision granted service 
connection and assigned an initial 10 percent evaluation for 
a low back disorder, classified as low back strain with 
spinal stenosis, effective August 1, 1995.  The rating 
decision award was based, in part, on a January 1996 VA 
examination, which revealed that appellant had full ranges of 
back motion with pain complaints on flexion, mild muscle 
spasms, no neurologic deficits, and diagnostic study results 
evidencing congenital lumbar spinal canal narrowing and facet 
joint hypertrophy with degenerative changes.  

2.  A June 1998 rating decision assigned an initial 40 
percent evaluation for a low back disorder, classified as low 
back strain with spondylosis and scoliosis, effective August 
1, 1995.  The rating decision award was based, in part, on a 
1997 VA examination and a retired military physician's 
report, which indicated that appellant's back disability had 
worsened.  Clinical findings included extreme back pain and 
severely restricted low back motion.  A history of an October 
1996 back injury from a motor vehicular accident was neither 
alleged nor reported, but it does not appear clear from the 
record that appellant withheld or intentionally failed to 
disclose that accident information to the VA.  

3.  After the RO was notified of the intercurrent injury, the 
appellant was issued a November 1998 notice of proposed 
rating reduction, a January 1999 rating decision reduced the 
evaluation for the service-connected low back disorder from 
40 percent to 10 percent, effective April 1, 1999.  The 40 
percent evaluation for that low back disability had been in 
effect less than 5 years.  

4.  That November 1998 proposed rating reduction was based, 
in part, on a September 1998 private vocational analysis 
report, which revealed that appellant had been employed 
despite low back pain prior to the October 1996 motor 
vehicular accident back injury in question, but had 
thereafter been unemployable.  The proposed rating reduction 
sheet stated that appellant had omitted information about the 
October 1996 motor vehicular accident back injury in 
question; that his back disability had not worsened on its 
own but had been aggravated by the post-service motor 
vehicular accident; and that the private vocational analysis 
report showed that appellant's extreme back pain was due to 
the October 1996 motor vehicular accident back injury rather 
than the service-connected back disability.  

5.  At the time of the January 1999 rating reduction 
decision, there was no clinical evidence, medical opinion, or 
VA examination which actually differentiated which symptoms 
were attributable to the service-connected back disability 
versus the October 1996 motor vehicular accident back injury; 
or disclosed that the service-connected back disability had 
shown material functional improvement under the ordinary 
conditions of life.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for 
restoration of a 40 percent evaluation for a low back 
disorder, classified as low back strain with spinal stenosis, 
spondylosis, and scoliosis, have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 
4.10, 4.40, 4.45, 4.71a, Code 5292, 5295, 5293 (1999-2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's allowance herein of appellant's claim 
for restoration of a 40 percent evaluation for a low back 
disorder, classified as low back strain with spinal stenosis, 
spondylosis, and scoliosis, no further evidentiary 
development is necessary.  Thus, it is concluded that 
pertinent provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) have been complied with to the extent indicated.  
See 38 U.S.C.A. § 5100 et seq. (West 2002).  

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the Court 
stated that "[i]n order for the VA to reduce certain 
service-connected disability ratings, the requirements of 38 
C.F.R. § 3.344(a) and (b) must be satisfied...."  However, 
these regulatory provisions are not applicable to the 
service-connected low back disability in the instant case, 
since they apply to ratings which have been in effect for 
long periods at a sustained level (five years or more).  38 
C.F.R. § 3.344(a),(c) and Lehman v. Derwinski, 1 Vet. App. 
339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  The 40 
percent disability evaluation for the service-connected low 
back disability in question had been in effect less than five 
years, prior to the January 1999 rating reduction.

However, the Court has also held that "[t]here is no 
question that a disability rating may be reduced; however, 
the circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary."  Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court further 
stated "...after-the-fact justification cannot resurrect a 
flawed rating, one which was arrived at in derogation of the 
regulations promulgated by the Secretary."  Id., at 282.  In 
Schafrath, at 1 Vet. App. 595, the Court held "[w]hen the 
issue raised is a rating reduction and the Court determines 
that the reduction was made without observance of law -- here 
38 C.F.R. §§ 4.40, 4.45, 4.2, 4.10, 3.344(a) -- this 
Court,...has ordered reinstatement of the prior rating."  

The provisions of 38 C.F.R. § 3.105(e) state that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, a rating 
proposal in reduction will be prepared setting forth all 
material facts and reasons, and the beneficiary will be 
notified and furnished detailed reasons therefore and given 
60 days for presentation of additional evidence to show that 
compensation should be kept at the current level.  If 
additional evidence is not received within that period, a 
final rating action will be taken and he will be reduced to 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires. 

It appears in the instant case that procedurally, the RO did 
comply with 38 C.F.R. § 3.105, regarding the manner in which 
appellant was given notice of the proposed rating reduction 
and the implementation of that reduction.  Thus, an issue for 
resolution is whether appellant's service-connected low back 
disability in question had in fact improved such as to 
warrant the 1999 rating reduction in question.  In Brown v. 
Brown, 5 Vet. App. 413, 421 (1993), the Court stated that 
"in any rating-reduction case not only must it be determined 
that an improvement in a disability has actually occurred but 
also that that improvement actually reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work."  See also 38 C.F.R. 
§ 3.344(c), which provides that although the provisions of 
paragraphs (a) and (b) of that section do not apply to 
disabilities which have not become stabilized and are likely 
to improve, "[r]eexaminations disclosing improvement...in 
these disabilities will warrant reduction in rating."

Prior to the 1999 rating reduction in question, the 
evidentiary record revealed that a February 1996 rating 
decision granted service connection and assigned an initial 
10 percent evaluation for a low back disorder, classified as 
low back strain with spinal stenosis, effective August 1, 
1995.  The rating decision award was based, in part, on a 
January 1996 VA examination, which revealed that appellant 
had full ranges of back motion with pain complaints on 
flexion, mild muscle spasms, no neurologic deficits, and 
diagnostic study results evidencing congenital lumbar spinal 
canal narrowing and facet joint hypertrophy with degenerative 
changes.  Appellant timely appealed that rating decision and 
in a subsequent Statement of the Case, the RO set forth the 
rating criteria in Diagnostic Codes 5293 (for rating 
intervertebral disc syndrome) and 5295 (for rating 
lumbosacral strain), apparently conceding the appropriateness 
of rating the service-connected spinal stenosis as equivalent 
to intervertebral disc syndrome.  

A June 1998 rating decision assigned an initial 40 percent 
evaluation for a low back disorder, classified as low back 
strain with spondylosis and scoliosis, effective August 1, 
1995.  The rating decision award was based, in part, on a 
1997 VA examination and a retired military physician's 
report, which indicated that appellant's back disability had 
worsened.  Clinical findings included extreme back pain and 
severely restricted low back motion.  A history of an October 
1996 back injury from a motor vehicular accident was neither 
alleged nor reported, but it does not appear clear from the 
record that appellant withheld or intentionally failed to 
disclose that accident information to the VA.  In fact, in 
September 1998, appellant submitted to the RO a September 
1998 private vocational analysis report, which disclosed that 
incident involving an October 1996 back injury from a motor 
vehicular accident.  

Subsequently, the RO issued a November 1998 notice of 
proposed rating reduction, based, in part, on said September 
1998 private vocational analysis report, which revealed that 
appellant had been employed despite low back pain prior to 
the October 1996 motor vehicular accident back injury in 
question, but had thereafter been unemployable.  The proposed 
rating reduction sheet stated that appellant had omitted 
information about the October 1996 motor vehicular accident 
back injury in question; that his back disability had not 
worsened on its own but had been aggravated by the post-
service motor vehicular accident back injury; and that the 
private vocational analysis report showed that appellant's 
extreme back pain was due to the October 1996 motor vehicular 
accident back injury rather than the service-connected back 
disability.  However, this conclusion was that of the RO's 
without any clinical evidence, medical opinion, or VA 
examination which actually differentiated which symptoms were 
attributable to the service-connected back disability versus 
the October 1996 motor vehicular accident back injury or 
disclosed that the service-connected back disability had 
shown material functional improvement under the ordinary 
conditions of life.  Thus, it is the Board's opinion that the 
RO's failure to obtain reexamination disclosing improvement 
in the service-connected low back disability during the 
period between the June 1998 rating decision's award of an 
increased 40 percent rating and the January 1999 rating 
reduction appears to have violated 38 C.F.R. § 3.344(c).  

Parenthetically, it should be added that although the 
proposed rating reduction sheet stated that 38 C.F.R. § 3.105 
did not apply, because the June 1998 rating decision's award 
of an increased 40 percent rating "was based on an act of 
commission or omission by the payee, or with his knowledge", 
this is debatable since it is reiterated that the record does 
not clearly indicate that appellant withheld information 
about the October 1996 motor vehicular accident back injury.  
Regardless, RO's failure to obtain reexamination disclosing 
improvement in the service-connected low back disability 
after the June 1998 rating decision's award of an increased 
40 percent rating and prior to the January 1999 rating 
reduction decision appears to have violated 38 C.F.R. 
§ 3.344(c).  

Although a disability rating may be reduced, after-the-fact 
justification cannot resurrect a flawed rating under recent 
judicial precedents.  It is thus the Board's opinion that the 
negative evidence and positive evidence is in relative 
equipoise on the propriety of the rating reduction in 
question, and that material improvement in the appellant's 
low back disability under the ordinary conditions of life was 
not clearly shown on any VA reexamination as to warrant the 
rating reduction.  Accordingly, resolving all reasonable 
doubt in appellant's favor, it is the Board's conclusion that 
restoration of a 40 percent evaluation for a low back 
disorder, classified as low back strain with spinal stenosis, 
spondylosis, and scoliosis, effective August 1, 1995, is 
warranted.  


ORDER

Restoration of a 40 percent evaluation for a low back 
disorder, classified as low back strain with spinal stenosis, 
spondylosis, and scoliosis, is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.  To this extent, the appeal is allowed.  


REMAND

With respect to the remaining appellate issue involving 
entitlement to an original evaluation in excess of 40 percent 
for a low back disorder, classified as low back strain with 
spinal stenosis, spondylosis, and scoliosis, for the period 
since August 1, 1995, additional evidentiary development 
appears necessary for the following reasons.

Although pursuant to the Board's August 2001 remand, the RO 
issued appellant a July 2003 VCAA letter on the back 
disability rating appellate issue, the letter appears 
inadequate because it erroneously informed him that evidence 
was required to prove service connection.  Additionally, 
pursuant to the Board's August 2001 remand, December 2001 and 
January 2002 VA neurologic and orthopedic examinations were 
conducted.  However, during the pendency of the appeal, the 
VA's rating schedule for rating intervertebral disc syndrome 
(Diagnostic Code 5293) was amended, effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  There 
was additional change in rating back disorders effective in 
September 2003.  Said December 2001 and January 2002 VA 
examinations appear inadequate, since they do not report 
certain clinical findings necessary in light of the new 
criteria set forth in the amended Diagnostic Codes for rating 
back disorders including Codes 5237 (for rating lumbosacral 
strain), 5238 (for rating spinal stenosis), 5242 (for rating 
degenerative arthritis of the spine), and to the extent 
applicable 5243 (for rating intervertebral disc syndrome).  
Furthermore, the Statement of the Case/Supplemental 
Statements issued appellant have not provided the new 
criteria set forth in the amended Diagnostic Codes for rating 
back disorders.  

Due to these evidentiary and procedural due process concerns, 
a remand appears necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims 
folder and ensure that all VCAA 
notice obligations have been 
satisfied with respect to the 
appellate issue, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); and the Veterans Claims 
Assistance Act of 2000.

2.  The RO should arrange 
appropriate VA examinations, to 
include orthopedic and neurologic 
findings sufficient to determine the 
nature, current severity, and 
etiology of appellant's low back 
disability.  The entire claims 
folder should be reviewed by the 
examiners.  All indicated tests and 
studies should be performed, 
including range of motion studies of 
the low back expressed in degrees.  

The examiners should be made aware 
of the applicable diagnostic 
criteria under the old and new 
versions for rating back 
disabilities, including limitation 
of lumbar spine motion (old Code 
5292), lumbosacral strain (old Code 
5295 and new Code 5237), spinal 
stenosis (new Code 5238), 
degenerative arthritis of the spine 
(old Code 5003 and new Code 5242), 
and to the extent applicable 
intervertebral disc syndrome (old 
Code 5293 and new Code 5243), set 
out in 38 C.F.R. § 4.71a, and 
specifically report clinical 
findings that address those rating 
criteria (including the new 
"General Rating Formula for 
Diseases and Injuries of the 
Spine").  

If lumbar spinal 
pathology/neurologic deficits are 
clinically identified, the examiners 
should review the entire evidentiary 
record including the service medical 
records, correlate the findings with 
the radiographic studies of record, 
express an opinion as to the nature 
and etiology of any lumbar spinal 
abnormalities/neurologic deficits 
manifested, and differentiate 
symptoms associated with the 
service-connected low back 
disability from symptoms 
attributable to any other low back 
condition.  The examiners should 
opine as to whether appellant's low 
back symptoms are attributable to 
the service-connected low back 
disability or may reasonably be 
distinguished from any low back 
residual disability incurred in said 
October 1996 post-service motor 
vehicular accident.  If these 
symptoms are not medically capable 
of differentiation without resort to 
mere conjecture, this should be 
commented upon in the reports.  The 
degree of functional impairment or 
interference with daily activities, 
if any, by the service-connected low 
back disability should be described 
in detail.  See DeLuca v. Brown, 8 
Vet. App. 202, 205-208 (1995) and 38 
C.F.R. §§ 4.10 and 4.40 (2003).

3.  The RO should review any 
additional evidence and readjudicate 
the issue of entitlement to an 
original rating in excess of 40 
percent for a low back disorder, 
classified as low back strain with 
spinal stenosis, spondylosis, and 
scoliosis, for the period since 
August 1, 1995.  The RO should 
consider appropriate regulatory 
provisions for rating the service-
connected low back disability 
(including, but not limited to, the 
old and new versions of VA's 
Schedule for rating back disorders, 
to the extent applicable).  

Thereafter, to the extent the benefit sought is not granted, 
the appellant and his representative should be furnished with 
a supplemental statement of the case and afforded a 
reasonable opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, to the extent such action is in order.  No 
action is required of the appellant until he is notified.  No 
opinion as to the outcome in this case is intimated by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



